                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

LAURA POWERS, on behalf of herself and
all others similarly situated;
                                                                8:17CV229
                    Plaintiff,

      vs.                                                 ORDER APPROVING
                                                         FINAL CLASS ACTION
THE COLLECTION ANALYST, INC., and                            SETTLEMENT
JUDITH D. RETELSDORF,

                    Defendants.

     Pursuant to the Memorandum and Order entered this date,

IT IS ORDERED:

     1.     The parties’ joint motion for final approval of class action settlement (Filing

            No. 37) is granted.

     2.     Pursuant to Federal Rule of Civil Procedure 23(b)(3), the above-

            captioned case is hereby finally certified, for settlement purposes only,

            as a class action on behalf of the following class of plaintiffs (the “Class

            Members”) with respect to the claims asserted in this action. The Court

            hereby certifies two classes, pursuant to Fed. R. Civ. P. 23(b)(3): as follows:

            (A)    The FDCPA class:

                   (i) all persons with addresses in Nebraska;
                   (ii) to whom Defendants sent or served, or caused to be
                   sent or served, a county court collection complaint in the
                   form of Exhibit A (Filing No. 1-1);
                   (iii) in an attempt to collect alleged unpaid medical or
                   dental accounts from July 23, 2016 through July 23,
                   2017


                                           1
     (B)    The NCPA class:

            (i) all persons with addresses in Nebraska;
            (ii) to whom Defendants sent or served, or caused to be
            sent or served, a county court collection complaint in the
            form of Exhibit A (Filing No. 1-1);
            (iii) in an attempt to collect alleged unpaid medical or
            dental accounts from July 23, 2013 through July 23,
            2017

3.   Pursuant to Rule 23, the Court finally certifies plaintiff Laura Powers as the

     c lass representative and William L. Reinbrecht and Pamela A. Car of the

     law firm Car & Reinbrecht and O. Randolph Bragg of Horwitz, Horwitz &

     Associates, Ltd., as class counsel.

4.   The class-action Settlement Agreement (“Agreement”) (Filing No. 27-1) is

     finally approved and incorporated herein. All capitalized terms used herein

     shall have the meanings defined in the Settlement Agreement.             The

     S e t t l e m e n t Agreement shall be consummated in accordance with the

     terms and provisions thereof, except as amended by any order issued by

     this Court.   The parties are hereby directed to perform the terms of the

     Settleme nt Agreement.

5.   This Final Order Approving Class Settlement is binding on all Class

     Members as no Class Members opted-out, excluded themselves from the

     class or objected to the proposed terms of settlement disclosed in the notice,

     which was sent by First Class Mail on August 17, 2018, as stated in the

     Affidavit of Dorothy Sue Merryman of Class-Settlement.com, the class

     action administrator agreed upon by the Parties (Filing No. 39-1). No one

     appeared at the hearing to object to the motion.


                                    2
      6.    The claims of the class representatives, class members and their

            successors and assigns are released pursuant to Paragraphs 7 & 8 of the

            Settlement Agreement. (Filing No. 27-1 at ECF p. 14)

      7.    This Final Order Approving Class Settlement is not, and shall not be

            construed, as an admission by defendants The Collection Analyst, Inc.

            or Judith D. Retelsdorf of any liability or wrongdoing in this or in any other

            proceeding.

      8.    This action is hereby dismissed with prejudice in all respects with

            respect to all defendants. This Court retains jurisdiction until all

            matters pertaining to the settlement are concluded.

      9.    Attorney fees and costs have been approved pursuant to the terms of the

            Settlement Agreement and Class counsel is awarded $28,500.00 (Filing

            No. 40).

      10.   The class administrator is authorized to make payments to Class Members

            in accordance with the Settlement Agreement and the Chart noted as

            Exhibit 4 to the Index (Filing No. 39-4).

      11.   A separate Judgment in conformity with this Order Approving Final Class

            Action Settlement will issue this date.



Dated this 20th day of December 2018.



                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge

                                            3
